DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on April 5, 2022, is acknowledged.
Cancellation of claims 4-8, 12, 14 and 17-20 has been entered.
Claims 1-3, 9-11, 13, 15-16 and 21-26 are pending in the instant application.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 states “a second nano patterned layer…”, which suggest a prior recitation of a first nano patterned layer, however, a first nano patterned layer is not present in base claim 9.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a device having either a first nano patterned layer for scattering emitted light is formed on a surface of the wavelength conversion film, or a second nano patterned layer for inducing emitted light in a preset direction is formed on a surface of the wavelength conversion film., does not reasonably provide enablement for a first nano patterned layer, and a second nano patterned layer both formed a surface of the wavelength conversion film.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claim 22 recites “wherein a first nano patterned layer for scattering emitted light is formed on a surface of the wavelength conversion film, and wherein a second nano patterned layer for inducing emitted light in a preset direction is formed on a surface of the wavelength conversion film”, however, applicant’s specification discloses the first nano patterned layer (Fig. 15) and the second nano patterned layer (Fig. 16) as alternative designs embodiments to either scatter light or induce emitted light into a predetermined direction (see π[00150-00155]), and there is no disclosure or suggestion to simultaneously provide both layers over the surface of the wavelength conversion layer.  Claims 23-24 are rejected for the same reasoning as dependent upon claim 22.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “wherein the wavelength conversion region comprises any one wavelength conversion material of inorganic phosphors, quantum dots, perovskites, and cellophanes”, the limitation is already recited in base claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, 13, 16 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dupont (US 2020/0119233 A1).
Regarding claim 1, Dupont discloses a lighting device (Fig. 1), comprising: a lighting unit (10) in which a first light source (14) in a first wavelength band (π[0052]) and a second light source (14) in a second wavelength band (π[0052]) are arranged; and a wavelength conversion film (16) in which a wavelength conversion region (π[0050]) is arranged at a position opposite to the first light source (14), and a transmission region (sub-pixel Pix with no photoluminescent block, Fig. 1, π[0055]) is arranged at a position opposite to the second light source (14), wherein the wavelength conversion region comprises any one wavelength conversion material of inorganic phosphors, quantum dots, perovskites, and cellophanes (π[0080]), and wherein an air gap (58, Fig. 5, π[0089]) is formed in the wavelength conversion material (16), the air gap functioning as a space in the wavelength conversion material and changing a dielectric constant of the wavelength conversion material to partially reflect light wavelength converted in the wavelength conversion material (π[0083]). 
Regarding claim 2, Dupont discloses a lighting device wherein the first light source is a first color, and the second light source is a second color different from the first color (π[0052]).
Regarding claim 3, Dupont discloses a lighting device wherein the first light source and the second light source are repeatedly arranged in a predetermined pattern (Fig. 2).
Regarding claims 9 and 11, Dupont discloses a wavelength conversion film comprising: a wavelength conversion region (16) configured to be arranged at a position opposite to a first light source (14) in a first wavelength band (π[0052]) of a lighting unit; and a transmission region (sub-pixel Pix with no photoluminescent block, Fig. 1, π[0055]) configured to be arranged at a position opposite to a second light source (14) in a second wavelength band (π[0052]) of the lighting unit, wherein the wavelength conversion region (16) comprises a wavelength conversion material selected from any one of inorganic phosphors, quantum dots, perovskites, and cellophanes (π[0080]), and wherein an air gap (58, Fig. 5, π[0089]) is formed in the wavelength conversion material (16), the air gap functioning as a space in the wavelength conversion material and changing a dielectric constant of the wavelength conversion material to partially reflect light wavelength converted in the wavelength conversion material (π[0083]).
Regarding claim 10, Dupont discloses a lighting device wherein the first light source is a first color, and the second light source is a second color different from the first color (π[0052]).
Regarding claim 13, Dupont discloses a lighting device wherein at least two of an inorganic phosphor layer, a quantum dot layer, and a perovskite layer are stacked in the wavelength conversion region (π[0092], Fig. 8).
Regarding claim 16, Dupont discloses a lighting device wherein a nano patterned layer (72, Figs. 12 and 15, π[0120]) for inducing emitted light in a preset direction is formed on a surface of the wavelength conversion film.
Regarding claim 26, Dupont discloses a lighting device wherein the second nano patterned layer has either protrusions protruding upwardly or dents (90) recessed downwardly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupont (US 2020/0119233 A1) in view of Son (KR 20110090126 A).
Regarding claims 15 and 25, Dupont fails to exemplify a first nano patterned layer for scattering emitted light is formed on a surface of the wavelength conversion film, wherein the first nano patterned layer has either recesses recessed downwardly in a predetermined pattern or convexes protruding upwardly. Son discloses a lighting device (Fig. 3), comprising: a lighting unit comprising a light source (10) and a wavelength conversion film (20) in which a wavelength conversion region is arranged at a position opposite to the light source, and a first nano patterned layer (40) for scattering emitted light is formed on a surface of the wavelength conversion film, wherein the first nano patterned layer has either recesses (42) recessed downwardly in a predetermined pattern or convexes (42) protruding upwardly. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the first nano patterned layer as disclosed by Son in the lighting device of Dupont in order to scatter emitted light by the wavelength conversion film.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 21, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 21, and specifically comprising the limitation of the wavelength conversion material has a grid shape in which a plurality of columns of wavelength conversion material are arranged between air gaps.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-11, 13, 15-16 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879